ORDER

PER CURIAM.
AND NOW, this 24th day of July, 2003, there having been filed with this Court by Mark David Mazza his verified Statement of Resignation dated May 28, 2003, stating *672that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Mark David Mazza be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania retroactive to August 3, 2000; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.